                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI

 JASON ALLEN TUCKER,                                )
                                                    )
      Plaintiff,                                    )
                                                    )
 v.                                                 )
                                                    ) Cause No: 4:20-cv-00427
 LOGISTICARE SOLUTIONS, LLC,                        )
                                                    )
 and                                                )
                                                    )
 ONE TRANSPORATION, LLC,                            )
                                                    )
      Defendants.                                   )


                               FIRST AMENDED COMPLAINT
                           COUNT I – LOGISTICARE COLUTION, LLC

         COMES NOW Plaintiff, through counsel, for his claim against Defendant LogistiCare

Solutions, LLC (hereinafter LogistiCare) in Count I of this First Amended Complaint, states as

follows:

         1.        At all times relevant to this litigation, Plaintiff Jason Allen Tucker has been a

resident of St. Louis, St. Louis County, Missouri.

         2.        At all times relevant to this litigation, Defendant LogistiCare (“LogistiCare”) has

been a Delaware LLC, duly registered to conduct business in the state of Missouri.

         3.        At the time of the incident alleged in this First Amended Complaint, Plaintiff was

in a medical transportation van driven by an agent/employee/representative of Defendant

LogistiCare. At all times relevant to this litigation, said individual was an agent, servant,

employee, or apparent or ostensible agent, of the defendant, acting in the course and scope of his

employment or other relationship with Defendant LogistiCare.
       4.      Venue in the City of St. Louis is proper pursuant to RSMo. §508.010. as Mr.

Tucker was injured in St. Louis City, Missouri.

       5.      On or about May 30, 2019, Plaintiff had secured medical transportation services

from LogistiCare for transport on that date to and from a medical appointment.

       6.      On May 30, 2019, Plaintiff was picked up in a medical transportation van by an

individual, agent, servant, employee, or apparent or ostensible agent of Defendant LogistiCare .

       7.      On that date, said individual, agent, servant, employee, or apparent or ostensible

agent of Defendant LogistiCare, arrived at the Plaintiff’s residential facility, Rancho Manor

Healthcare & Rehabilitation Center. At that time, he took control of Plaintiff’s wheelchair and

placed him in the medical transportation van for purposes of transporting him to the medical

appointment.

       8.      Said individual, agent, servant, employee, or apparent or ostensible agent of

Defendant LogistiCare failed to adequately secure Plaintiff in the wheelchair in the medical

transportation van.

       10.     Said agent, servant, employee, or apparent or ostensible agent of Defendant

LogistiCare braked suddenly and Plaintiff was thrown from the wheelchair, injuring his right leg

as more fully set out below.

       11.     Defendant LogistiCare is liable for its agent, servant, employee, or apparent or

ostensible agent, and breaches of his duty to Plaintiff to exercise the highest degree of care in

operating the medical transportation van on May 30, 2019, because he negligently:

       a.      Drove at an excessive speed for the then-existing circumstances;
       b.      Failed to adequately secure Plaintiff in the wheelchair in the medical
               transportation van before moving the van;

       c.      Failed to properly train the driver in charge of Plaintiff’s care on May 30, 2019;
        d.      Failed to properly supervise the driver in charge of Plaintiff’s care on May 30,
                2019;

        e.      Failed to properly test the driver in charge of Plaintiff’s care on May 30, 2019;
                and

        f.      Failed to follow recognized rules or standards for safely transporting a patient in a
                wheelchair.

        12.     As a direct and proximate result of Defendant LogistiCare’s negligence and

carelessness, as aforesaid, Plaintiff Jason Allen Tucker suffered injuries to the various bones,

joints, muscles, nerves and systems of her body, specifically a right trimalleolar fracture, and

amputation of his right leg below the knee; his injuries are permanent, progressive, and disabling;

his ability to work, labor, and enjoy life has been and will in the future be impaired, all to his

damage.

        WHEREFORE, Plaintiff Jason Allen Tucker prays for judgment against Defendant

LogistiCare in Count I of this First Amended Complaint, in an amount in excess of $25,000 that

is fair and reasonable, for the costs he incurs in this litigation and for such other or further relief

as may be just and proper.

                          COUNT II – ONE TRASPORTATION, LLC

        COMES NOW Plaintiff, through counsel, for his claim against Defendant One

Transportation, LLC (hereinafter One Transportation) in Count II of this First Amended

Complaint, states as follows:

        13.     Plaintiff restates and reiterates paragraphs 1 through 12 of County I as if fully set

forth herein.

        14.     At all times relevant to this litigation, Defendant One Transportation has been a

Missouri LLC, duly registered in the State of Missouri and licensed to conduct business in the

state of Missouri.
       15.     At the time of the incident alleged in this First Amended Complaint, Plaintiff was

in a medical transportation van driven by an agent/employee/representative of Defendant One

Transportation. At all times relevant to this litigation, said individual was an agent, servant,

employee, or apparent or ostensible agent, of Defendant One Transportation, acting in the course

and scope of his employment or other relationship with Defendant One Transportation.

       16.     On or about May 30, 2019, Plaintiff had secured medical transportation services

from One Transportation for transport on that date to and from a medical appointment.

       17.     On May 30, 2019, Plaintiff was picked up in a medical transportation van by an

individual, agent, servant, employee, or apparent or ostensible agent of Defendant One

Transportation.

       18.     On that date, said individual, agent, servant, employee, or apparent or ostensible

agent of Defendant One Transportation, arrived at the Plaintiff’s residential facility, Rancho

Manor Healthcare & Rehabilitation Center. At that time, he took control of Plaintiff’s wheelchair

and placed him in the medical transportation van for purposes of transporting him to the medical

appointment.

       19.     Said individual, agent, servant, employee, or apparent or ostensible agent of

Defendant One Transportation failed to adequately secure Plaintiff in the wheelchair in the

medical transportation van.

       20.     Said agent, servant, employee, or apparent or ostensible agent of Defendant One

Transportation braked suddenly and Plaintiff was thrown from the wheelchair, injuring his right

leg as more fully set out below.
        21.     Defendant One Transportation is liable for its agent, servant, employee, or

apparent or ostensible agent, and breaches of his duty to Plaintiff to exercise the highest degree

of care in operating the medical transportation van on May 30, 2019, because he negligently:

        a.      Drove at an excessive speed for the then-existing circumstances;
        b.      Failed to adequately secure Plaintiff in the wheelchair in the medical
                transportation van before moving the van;

        c.      Failed to properly train the driver in charge of Plaintiff’s care on May 30, 2019;
        d.      Failed to properly supervise the driver in charge of Plaintiff’s care on May 30,
                2019;

        e.      Failed to properly test the driver in charge of Plaintiff’s care on May 30, 2019;
                and

        f.      Failed to follow recognized rules or standards for safely transporting a patient in a
                wheelchair.

        22.     As a direct and proximate result of Defendant One Transportation’s negligence and

carelessness, as aforesaid, Plaintiff Jason Allen Tucker suffered injuries to the various bones,

joints, muscles, nerves and systems of her body, specifically a right trimalleolar fracture, and

amputation of his right leg below the knee; his injuries are permanent, progressive, and disabling;

his ability to work, labor, and enjoy life has been and will in the future be impaired, all to his

damage.

        WHEREFORE, Plaintiff Jason Allen Tucker prays for judgment against Defendant One

Transportation in Count II of this First Amended Complaint, in an amount in excess of $25,000

that is fair and reasonable, for the costs he incurs in this litigation and for such other or further

relief as may be just and proper.
                                             ORTWERTH LAW, LLC

                                             /s/ Craig M. Ortwerth__________
                                             Craig M. Ortwerth #47880
                                             cortwerth@gatewayinjurylaw.com
                                             1922 Chouteau Avenue
                                             St. Louis, Missouri 63103
                                             (314) 584-4500
                                             (314) 584-4501 facsimile
                                             Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

       A copy of the foregoing was filed electronically with the Clerk of the Court to be served
by operation of the Court’s electronic filing system upon all attorneys of records this 2nd day of
April, 2020.

                                             /s/ Craig M. Ortwerth
